Exhibit 10.7

 

EXECUTION COPY

 

AMENDMENT TO
ESCROW AGREEMENT

 

This AMENDMENT TO ESCROW AGREEMENT (this “Amendment”) is made as of June 26,
2013, by and among The Karlsson Group, Inc., an Arizona corporation (“Lender”),
Prospect Global Resources, Inc., a Nevada corporation (“Obligor”), and JPMorgan
Chase Bank, N.A., a national banking association, as escrow agent (together with
any successor in such capacity, the “Escrow Agent”), with respect to the
following facts:

 

RECITALS

 

WHEREAS, Lender, Obligor and Escrow Agent entered into that certain Escrow
Agreement dated as of April 15, 2013 (the “Original Agreement”);

 

WHEREAS, Lender, Obligor, and the other parties thereto entered into that
certain Second Extension Agreement dated as of the date hereof (the “Second
Extension”); and

 

WHEREAS, it is a condition to the effectiveness of the Second Extension that the
parties hereto amend the Original Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto do hereby agree as follows:

 

AGREEMENT

 

1.              Amendments.

 

a.              Amendment to Section 3(a). The first sentence of Section 3(a) is
hereby deleted and replaced with the following:  “Escrow Agent shall hold as the
Escrow Amount Escrow Deposits of up to Fourteen Million Sixty-Three Thousand
Dollars ($14,063,000), which will be deposited with the Escrow Agent from time
to time and in the amounts and on the dates set forth in Schedule I attached
hereto. The parties acknowledge that as of June 26, 2013, Obligor has deposited
Two Million Sixty-Three Thousand Dollars ($2,063,000).”

 

b.              Amendment to Section 3(b).  Section 3(b) of the Original
Agreement is hereby amended and restated in its entirety to read as follows: 
“(b) Receipt, investment and reinvestment of the Escrow Amount and any
disbursements from the Escrow Account shall be confirmed by the Escrow Agent as
soon as practicable by account statement sent (including electronically) to the
Parties, or online statements, if available from Escrow Agent, and the Escrow
Agent shall be notified by the Parties, as soon as reasonably practicable, after
becoming aware of any discrepancies in any such account statement.”

 

c.               Amendment to Schedule 1.  Schedule 1 of the Original Agreement
is hereby deleted in its entirety and replaced with Exhibit A attached hereto.

 

d.              Amendment to Schedule 2.  Schedule 2 of the Original Agreement
is hereby deleted in its entirety and replaced with Exhibit B attached hereto.

 

1

--------------------------------------------------------------------------------


 

2.              Miscellaneous.

 

a.              Conversion to Cash Account. The parties hereto agree that the
escrow account under the Original Agreement, as amended by this Amendment, shall
be converted from an MMDA account to a Cash Compensation Account, which has no
maximums on the number of distributions that can be made each month.

 

b.              No Other Amendment. Except as expressly amended in this
Amendment, all provisions of the Original Agreement shall remain in full force
and effect, and the parties thereto and hereto shall continue to have all their
rights and remedies under the Original Agreement.  In the event of a conflict
between the terms and provisions of this Amendment and the terms and provisions
of the Original Agreement, the provisions of this Amendment shall govern.

 

c.               Relation to Original Agreement.  This Amendment constitutes an
integral part of the Original Agreement.  Upon the effectiveness of this
Amendment, each reference in the Original Agreement to “this Agreement,”
“hereunder,” “hereof,” or words of like import referring to the Original
Agreement, shall mean and be a reference to the Original Agreement as amended
hereby.

 

d.              Successors and Assigns.  This Amendment shall be binding on and
shall inure to the benefit of the parties hereto and their respective successors
and assigns except as otherwise provided herein.

 

e.               Counterparts.  This Amendment may be executed by the parties
hereto on any number of separate counterparts, any of which may be executed and
transmitted by facsimile, and each of which shall be deemed an original and all
of which, taken together, shall be deemed to constitute one and the same
instrument.

 

f.                Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of California, without
regard to its principles of conflicts of law.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

 

 

LENDER:

 

 

 

THE KARLSSON GROUP, INC.

 

 

 

 

 

By:

/s/ Anders Karlsson

 

Name: Anders Karlsson

 

Title: President

 

 

 

OBLIGOR:

 

 

 

PROSPECT GLOBAL RESOURCES, INC.

 

 

 

 

 

By:

/s/ Damon Barber

 

Name: Damon Barber

 

Title: President, CEO and Secretary

 

 

 

 

 

ESCROW AGENT:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Sonny Liu

 

Name: Sonny Liu

 

Title: Vice President

 

[Signature Page –Amendment to Escrow Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule 1

 

Amount

 

Escrow Deposit Date

$2,000,000

 

Within two (2) Business Days of the Amendment Date

50% of the proceeds from any Qualified Financing net of any third party payments
in satisfaction of transaction expenses or fees/commissions with such Qualified
Financing, not to exceed the Funding Expense Cap (as such terms “Qualified
Financing” and “Funding Expense Cap” are defined in that certain Senior First
Priority Secured Promissory Note dated August 1, 2012 issued by Prospect Global
Resources, Inc., a Delaware corporation, in favor of Lender, as amended by that
certain Amendment to Senior First Priority Secured Promissory Note dated as of
April 15, 2013, and that certain Second Amendment to Senior First Priority
Secured Promissory Note dated as of June 24, 2013). For the avoidance of doubt,
Obligor shall only be obligated to deposit up to $12,000,000 on or after
June 26, 2013 (i.e. in addition to amounts already deposited prior to June 26,
2013) with the Escrow Agent in accordance with Section 3 of this Agreement.

 

Within one (1) Business Day of such Qualified Financing

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Schedule 2

 

Approved Schedule

 

Category

 

Amount

 

Approved Vendors/Payees

Vendors and Consultants for: Drilling; 43-101 Resource Report; Metallurgical and
Rock Mechanic testwork; a pre-feasibility study; 2013 and 2014 ASLD Permits; and
Definitive Feasibility Study (as defined in the Second Amendment to the Senior
First Secured First Priority Secured Promissory Note)

 

$12,563,000, estimated breakdown as follows:

 

·                  $2,850,000 for expenses related to Drilling

 

·                  $30,000 for expenses related to 43-101 Resource Report

 

·                  $1,000,000 for expenses related to metallurgical and rock
mechanic test work

 

·                  $8,120,000 for expenses related to completion of
pre-feasibility and Definitive Feasibility Study

 

·                  $563,000 for expenses related to 2013 and 2014 ASLD permits

 

The parties acknowledge and agree that the above breakdown is only an estimate
and funds from any one category may be used in any other category.

 

(i)TetraTech, (ii) North Rim, (iii) JT Boyd, (iv) Novopro, (iv) drilling
contractors, (v) assaying labs, (vi) rock mechanic testwork labs,
(vii) metallurgical testwork labs, (viii) vendors and contractors performing
direct ancillary, complementary or supplemental support work for any of the
activities required to complete a pre-feasibility study and a Definitive
Feasibility Study, (ix) any other consulting, engineering, or other firms
performing comparable, supplementary or complementary work with similar
reputations and experience, as determined by Obligor in its reasonable
discretion, and (x) Arizona State Land Department (“ASLD”).

Lease Payments for Mineral Leases.

 

$500,000

 

The Hortenstine Group (as defined in that certain Mineral Lease dated as of
July 27, 20111 by and between PAP & POP Family Ltd., a Texas limited
partnership, and 3MKJ, a Texas limited partnership (collectively the
“Hortenstine Group” or “Lessor”), and

 

--------------------------------------------------------------------------------


 

Category

 

Amount

 

Approved Vendors/Payees

 

 

 

 

American West Potash, LLC, a Delaware limited liability company

Lease Payments for Mineral Leases

 

$500,000

 

AIG (as defined in that certain Potash Sharing Agreement (the “Agreement”) dated
as of July 27, 2011 between American West Potash LLC, a Delaware limited
liability company, and the following parties: (i) the SL Group, (ii) American
General Life Insurance Company, a Texas corporation (“AIG”), and (iii) Pap and
Pop Family Ltd., a Texas limited partnership, and 3MKJ LP, a Texas limited
partnership

Lease Payments for Mineral Leases

 

$500,000

 

Spurlock Lucking Group (as defined in that certain Mineral Lease dated as of
July 27, 2011 by and between James Marlin Gale, a married man, David Glen
Spurlock, a married man as his sole and separate property, Ransom Theodore
Spurlock Jr., a married man, Robert H. W.W. Spurlock, a married man, Vincent
Pride Spurlock, a married man and Nancy Elizabeth Winn, a married woman and
Evelyn Lucking, a married woman, (collectively the “Spurlock Lucking Group” or
“Lessor”), and American West Potash, LLC, a Delaware limited liability Company)

 

--------------------------------------------------------------------------------